Winborne, J.
Plaintiff, as appellant, assigns as error (1) the submission of the issue as to contributory negligence, (2) the charge of the court with reference to provisions of G. S., 20-145, and (3) the failure of the court to apply the provisions of G. S., 20-145, to the facts in the case.
It is pertinent, therefore, to turn first to the statute, G. S., 20-141, pertaining to restrictions upon speed of motor vehicles in this State. It provides in pertinent part that no person shall drive a motor vehicle on a highway at a speed greater than is reasonable and prudent under the conditions then existing, and that where no special hazard exists a speed of twenty-five miles per hour in any residential district shall be lawful, but any speed in excess thereof “shall be prima facie evidence that the speed is not reasonable or prudent and that it is unlawful.” But Section G. S., 20-145 of Article 3 of the Motor Yehicles Act of 1937 provides, in so far as pertinent to case in hand, that “The speed restrictions set forth in this article shall not apply to vehicles when operated with due regard for safety under the direction of the police in the chase or apprehension of violators of the law or of persons charged with or suspected of any such violation . . . This exemption shall not, however, protect the driver of any such vehicle from the consequence of a reckless disregard of the safety of others.”
In the light of these two statutes, the evidence shown in the case on appeal in the record in present action is sufficient to justify and support the submission of an issue of contributory negligence. In that connection, a reading of the charge of the court discloses that plaintiff was given full benefit of the provisions of G. S., 20-145. Also, it would seem that the presiding judge, in charging the jury, substantially complied with the provisions of G. S., 1-180, in declaring and explaining the law arising upon the evidence in the ease. And the evidence presents in the main issues of fact for the jury, — and in the judgment on the jury’s verdict, we find
No error.